internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc ebeo 2-plr-122543-98 date date legend x y dear mr this is in response to your request for a letter_ruling dated date concerning whether x is a religious_order for purposes of the internal_revenue_code and whether goods services and cash allowances received by members of x in connection with services performed by them in the exercise of duties required by x are subject_to federal_insurance_contributions_act fica tax and federal_income_tax withholding x is a nonprofit corporation organized and operated for the purpose of providing christian education of the young and care of the sick and elderly in accordance with the historic beliefs of y church specifically x provides christian education in the form of small self-supporting schools or missionary training centers the underlying religious philosophy of that educational approach is that christians should learn to live independently of the world’s support and work cooperatively to support each other education at x is part academic and part vocational students faculty and staff learn and maintain their independence by building and maintaining their campus growing their own food and taking care of the sick and elderly in the surrounding community the educational program also includes intensive religious instruction worship and service members of x agree to donate their services without compensation and acknowledge that any compensation paid for services they perform as directed by x belongs to x x represents that members of x are under a vow of poverty revproc_91_20 1991_1_cb_524 states that the service will use the plr-122543-98 following characteristics in determining whether an organization is a religious_order the organization is described in sec_501 of the code the members of the organization vow to live under a strict set of rules requiring moral and spiritual self-sacrifice and dedication to the goals of the organization at the expense of their material well-being the members of the organization after successful completion of the organization’s training program and probationary period make a long-term commitment to the organization normally more than two years the organization is directly or indirectly under the control and supervision of a church_or_convention_or_association_of_churches or is significantly funded by a church_or_convention_or_association_of_churches the members of the organization normally live together as part of a community and are held to a significantly stricter level of moral and spiritual discipline than that required of lay church members the members of the organization work or serve full-time on behalf of the religious educational or charitable goals of the organization the members of the organization participate regularly in activities such as public or private prayer religious study teaching care of the aging missionary work or church reform or renewal the following is an analysis of the above characteristics used to determine whether an organization is a religious_order as they apply to x c status x is exempt from federal_income_tax under sec_501 of the code pursuant to a determination_letter from the service dated date vows x proposes to adopt a membership agreement to be signed by present and prospective members which requires members to affirm their adherence to the standards and beliefs of church y the membership agreement requires both men and women to adhere to standards of dress that are stricter than those required of members in the church y generally prohibits the consumption of meat tobacco or caffeine or alcoholic drinks limits all reading and music material to that of an uplifting nature and limits television viewing to special occasions with the approval of x members also agree to donate their services without compensation to x to live a simple sacrificial lifestyle to remain morally pure and to obey the authority of x leaders plr-122543-98 members will engage in daily prayer and scripture study commitment after a probationary period of two years members make a solemn commitment to remain part of x for at least five years church controlled under the membership agreement each member of x must be a member of the church y and subscribe to its teachings while not an official agency of the church y x has registered as a supporting cooperative organization within it and includes representatives of agencies of it as ex-officio members and members of its board_of directors x maintains a church congregation on its premises which its members must attend in addition all members agree to have any dispute between a member of x and x resolved by binding arbitration by a person or persons designated by church y community x is in a remote location x enhances the communal spirit among its members by providing them with on-campus housing this includes rooms in the student dormitories for the dormitory supervisors and their families and modest homes at various places around the campus the location of the members makes them available for emergency calls enables them to better host students for social events and work projects and keeps them in close proximity of the students for observation and religious conversation the members’ standards of dress and other rules required for members demonstrate a significantly stricter level of moral and spiritual discipline than is required of other members of church y full-time service members of x agree to donate all their time to performing without reservation whatever educational and charitable work x assigns and will not carry on any enterprises without the permission of x type of activities members of x engage in public and private prayer and private religious study the teaching of young people in academic and vocational subjects the care of the sick and aging and witnessing to their faith in the community including their students based upon the information submitted x possesses the characteristics in revproc_91_20 to a substantial degree accordingly based on our consideration of all of the facts and circumstances we conclude that x is a religious_order for purposes of the internal_revenue_code taxes under the fica apply to remuneration for employment as defined in code sec_3121 sec_3121 excepts from employment for fica purposes service performed by a member of a religious_order in the exercise of duties required by such order sec_31_3121_b_8_-1 employment_tax regulations provides plr-122543-98 service performed by a member of a religious_order in the exercise of duties required by such order includes all duties required of the member by the order the nature or extent of such service is immaterial so long as it is a service which he is directed or required to perform by ecclesiastical superiors code sec_3402 provides that every employer making payment of wages shall deduct and withhold federal_income_tax sec_3401 provides that wages means all remuneration for services performed by an employee for his employer with specific exceptions sec_3401 of the code excepts from wages for income_tax_withholding purposes remuneration for services performed by a member of a religious_order in the exercise of duties required by such order sec_31_3401_a_9_-1 of the income_tax regulations provides that service performed by a member of a religious_order in the exercise of duties required by such order includes all duties required of the member by the order the nature or extent of such service is immaterial so long as it is a service that the member is directed or required to perform by ecclesiastical superiors various precedents have addressed the issue of whether remuneration received by a member of a religious_order is remuneration for service performed in the exercise of duties required by the order within the meaning of sec_3121 and sec_3401 see 743_f2d_884 fed cir aff’g cl_ct revrul_81_267 1981_2_cb_196 revrul_83_127 1983_2_cb_25 revrul_79_132 1979_1_cb_62 revrul_77_290 1977_2_cb_26 revrul_76_323 1976_2_cb_18 revrul_68_123 1968_1_cb_35 whether remuneration for services comes within the exceptions of sec_3121 and sec_3401 depends on the facts of the particular case based on the information submitted we rule as follows x qualifies as a religious_order for purposes of the internal_revenue_code and regulations thereunder x and its members are not subject_to fica tax on remuneration including goods services and cash allowances received by a member for services performed by the member in the exercise of duties required by x x is not liable for fica tax withholding on remuneration including goods services and cash allowances it provides to its members for services performed by the members in the exercise of duties required by x x is not liable for federal_income_tax withholding on remuneration including plr-122543-98 goods services and cash allowances it provides to its members for services performed by the members in the exercise of duties required by x except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other code provision in particular in accordance with our telephone conversations with x’s attorney no opinion is expressed regarding whether members of x are subject_to federal_income_tax or self-employment contributions act seca_tax this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the provisions of a power_of_attorney and declaration of representative currently on file with the internal_revenue_service a copy of this letter has been sent to your representative sincerely jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes cc district_director
